DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on September 11, 2019, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claim(s) 1-11), and computer program product (claim(s) 12-17), 

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of data deduplication and chunking, which falls into the "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of data deduplication and chunking, which falls within the abstract idea of mathematical relationships, formulas, and calculations. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A computer-implemented method, comprising: positioning a sliding window over a string of data; calculating a hash value using a rolling hash function for data encompassed by the sliding window; determining whether the calculated hash value for the data encompassed by the sliding window matches the value of an element in a cut point candidate (CPC) array by: comparing the calculated hash value to the value of a first element in the CPC array; in response to the calculated hash value being equal to the value of the first element in the CPC array, defining an index of the sliding window as the cutting point for a data block; in response to the calculated hash value being greater than the value of the first element in the CPC array, sequentially comparing the calculated hash value for the data encompassed by the sliding window to the 

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to storing values, from a computer, a processor, a computer program product (claim(s) 1, 12, and 18). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0038], “Referring now to FIG. 1, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. It is understood that the types of computing devices 54A-N shown in FIG. 1 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser).”
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to determining, from a computer, a processor, a computer program product, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally calculating, comparing, and indexing) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-11, 13-17 and 19-20, recite steps such as hashing, comparing, and indexing. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
The analysis done for claim 1 applies to independent claims 12 and 18 as well. The dependent claims incorporate the same informalities of their respective base claims. Therefore claims 2-20 are also rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-8, 10, 12-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. (US Pub. No. 20170286233) in further view of Nomura (US Pub. No. 20180165345).
With respect to claim 1, Dain et al. discloses a computer-implemented method, comprising: 
positioning, by the computer, a sliding window (Paragraph 48 discloses a rolling window) over a string of data (Paragraph 49 discloses strings); 
calculating, by the computer, a hash value (Paragraph 49 discloses a hash value) using a rolling hash function (Paragraph 48 discloses a rolling hash technique) for data encompassed by the sliding window; 
determining, by the computer, whether the calculated hash value for the data encompassed by the sliding window matches the value of an element in a cut point candidate (CPC) array by: 
comparing, by the computer, the calculated hash value to the value of a first element in the CPC array (Paragraph 51 discloses compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210); 
in response to the calculated hash value being greater than the value of the first element in the CPC array, sequentially comparing, by the computer, the calculated hash value for the data encompassed by the sliding window to the sequential elements in the CPC array (Paragraph 51 discloses the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210).  Dain et al. does not disclose defining an index.
	However, Nomura teaches in response to the calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, an index of the sliding window as the cutting point for a data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 

in response to the calculated hash value being equal to the value of one of the sequential elements in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to the calculated hash value being less than the value of the first element in the CPC array: 
store, by the computer, the calculated hash value to a temporary hash value array, position, by the computer, the sliding window in a second position a step length from a first edge of the sliding window (Paragraph 89 discloses file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value), calculate, by the computer, a second hash value using the rolling hash function for data encompassed by the sliding window in the second position, compare, by the computer, the second hash value for the data encompassed by the sliding window to the value of the first element in the CPC array (Paragraph 134 discloses comparing chunk FPs (Finger Print), i.e., hash values of data included in the chunks, and decides whether or not the chunks are duplicated), in response to the second calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 100 discloses Regions partition a file at equal intervals, so that it is possible to specify a position in the file by using each region. That is, each region functions as a chunk index); and 
in response to defining the index of the sliding window as the cutting point for the data block, position, by the computer, the sliding window the step length from the first edge of the sliding window and repeat, by the computer, the calculating and determining operations sequentially until the sliding window encompasses the end of the string of data, wherein the data blocks are defined by the cutting points (Paragraph 89 discloses  a file is divided into variable length blocks (chunks) according to contents of the file. The file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) with Nomura (fixed length chunking and variable length chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Nomura Paragraphs 3-28.  
The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 2, Dain et al. teaches the method of claim 1, comprising, in response to the second hash value being less than the value of the first element in the CPC array, performing the following process: 
storing the second hash value to a temporary hash value array (Paragraph 81 discloses storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis); 
positioning the sliding window in a subsequent position the step length from the first edge of the sliding window (Paragraph 48 discloses The data stream may be analyzed with a rolling -window fingerprinting (i.e., rolling hash) technique. An example of a rolling -window fingerprinting technique suitable for use with the parse module 202 includes, but is not limited to, Karp-Rabin fingerprinting); 
calculating a subsequent hash value using the rolling hash function for data encompassed by the sliding window in the subsequent position (Paragraph 49 discloses calculable and comparable to entries in the rolling hash index 210. However, the possibility exists that two different strings of characters or chunks in the incoming stream of backup data result in the same rolling hash value); 
comparing the calculated hash value for the data encompassed by the sliding window to the value of the first element in the CPC array until a subsequent hash value is equal to or greater than the value of the first element in the CPC array (Paragraph 49 discloses calculable and comparable to entries in the rolling hash index 210. However, the possibility exists that two different strings of characters or chunks in the incoming stream of backup data result in the same rolling hash value); 
in response to a subsequent calculated hash value being equal to the value of the first element in the CPC array, defining the index of the sliding window as the cutting point for the data block (Nomura Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to all calculated hash values being greater than the value of the first element in the CPC array, sequentially comparing the stored calculated hash values to sequential elements in the CPC array (Paragraph 51 discloses the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210); 
in response to determining a stored calculated hash value is equal to the value of one of the sequential elements in the CPC array, defining the index of the sliding window as the cutting point for the data block (Nomura Paragraph 25 discloses a chunk index of a data tail can be obtained); and 
in response to defining the index of the sliding window as the cutting point for the data block, positioning the sliding window the step length from the first edge of the sliding window and repeating the process until the sliding window encompasses the end of the string of data, wherein the data blocks are defined by the cutting points (Paragraph 48 discloses the boundaries of an individual chunk may overlap an adjacent chunk. The parse module 202 is configured to determine whether any of the series of chunks are already stored in the local data repository 108. The data stream may be analyzed with a rolling -window fingerprinting (i.e., rolling hash) technique. An example of a rolling -window fingerprinting technique suitable for use with the parse module 202 includes, but is not limited to, Karp-Rabin fingerprinting). 

	The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 4, Dain et al. teaches the computer-implemented method of claim 1, wherein the size of the sliding window is based on the data type of the string of data (Paragraph 48 discloses rolling -window fingerprinting (i.e., rolling hash) technique. An example of a rolling -window fingerprinting technique suitable for use with the parse module 202 includes, but is not limited to, Karp-Rabin fingerprinting). 
The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 6, Dain et al. teaches the computer-implemented method of claim 1, wherein the hash value is calculated using a mod hash of the data encompassed within the sliding window (Paragraph 48 discloses rolling -window fingerprinting (i.e., rolling hash) technique. An example of a rolling -window fingerprinting technique suitable for use with the parse module 202 includes, but is not limited to, Karp-Rabin fingerprinting).
	The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 6, Nomura teaches the computer-implemented method of claim 1, comprising, in response to defining the cutting point, positioning the sliding window the step length from the cutting point (Paragraph 89 discloses a chunk boundary by shifting Window). 
	The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 8, Nomura teaches the computer-implemented method of claim 1, wherein the elements in the CPC array are based on a predefined fixed chunk size (Paragraph 10 discloses fixed length chunking). 
	The Dain et al. reference as modified by Nomura teaches all the limitations of claim 8.  With respect to claim 9, Nomura teaches the computer-implemented method of claim 8, wherein the predefined fixed chunk size is based on the data type of the string of data (Paragraph 10 discloses fixed length chunking). 

	With respect to claim 12, Dain et al. discloses a  computer program product for defining data blocks within a string of data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
position, by the computer, a sliding window (Paragraph 48 discloses a rolling window) over a string of data (Paragraph 49 discloses strings); 
calculate, by the computer, a hash value (Paragraph 49 discloses a hash value) using a rolling hash function (Paragraph 48 discloses a rolling hash technique) for data encompassed by the sliding window; 
determine, by the computer, whether the calculated hash value for the data encompassed by the sliding window matches the value of an element in a cut point candidate (CPC) array by: 
compare, by the computer, the calculated hash value to the value of a first element in the CPC array (Paragraph 51 discloses compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210); 
in response to the calculated hash value being greater than the value of the first element in the CPC array, sequentially compare, by the computer, the calculated hash value for the data encompassed by the sliding window to the sequential elements in the CPC array (Paragraph 51 discloses the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210).  Dain et al. does not disclose defining an index.
	However, Nomura in response to the calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, an index of the sliding window as the cutting point for a data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to the calculated hash value being equal to the value of one of the sequential elements in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to the calculated hash value being less than the value of the first element in the CPC array: 
store, by the computer, the calculated hash value to a temporary hash value array, position, by the computer, the sliding window in a second position a step length from a first edge of the sliding window (Paragraph 89 discloses file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value), calculate, by the computer, a second hash value using the rolling hash function for data encompassed by the sliding window in the second position, compare, by the computer, the second hash value for the data encompassed by the sliding window to the value of the first element in the CPC array (Paragraph 134 discloses comparing chunk FPs (Finger Print), i.e., hash values of data included in the chunks, and decides whether or not the chunks are duplicated), in response to the second calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 100 discloses Regions partition a file at equal intervals, so that it is possible to specify a position in the file by using each region. That is, each region functions as a chunk index); and 
in response to defining the index of the sliding window as the cutting point for the data block, position, by the computer, the sliding window the step length from the first edge of the sliding window and repeat, by the computer, the calculating and determining operations sequentially until the sliding window encompasses the end of the string of data, wherein the data blocks are defined by the cutting points (Paragraph 89 discloses  a file is divided into variable length blocks (chunks) according to contents of the file. The file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) with Nomura (fixed length chunking and variable length chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Nomura Paragraphs 3-28.  

With respect to claim, 13 it is rejected on grounds corresponding to above rejected claim 2, because claim 13 is substantially equivalent to claim 2.
With respect to claim, 15 it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6.
With respect to claim 18, Dain et al. discloses a  system, comprising: 
a processor (Paragraph 8 discloses a processor); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
position, by the computer, a sliding window (Paragraph 48 discloses a rolling window) over a string of data (Paragraph 49 discloses strings); 
calculate, by the computer, a hash value (Paragraph 49 discloses a hash value) using a rolling hash function (Paragraph 48 discloses a rolling hash technique) for data encompassed by the sliding window; 
determine, by the computer, whether the calculated hash value for the data encompassed by the sliding window matches the value of an element in a cut point candidate (CPC) array by: 
compare, by the computer, the calculated hash value to the value of a first element in the CPC array (Paragraph 51 discloses compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210); 
in response to the calculated hash value being greater than the value of the first element in the CPC array, sequentially compare, by the computer, the calculated hash value for the data encompassed by the sliding window to the sequential elements in the CPC array (Paragraph 51 discloses the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210).  Dain et al. does not disclose defining an index.
	However, Nomura in response to the calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, an index of the sliding window as the cutting point for a data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to the calculated hash value being equal to the value of one of the sequential elements in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 25 discloses a chunk index of a data tail can be obtained); 
in response to the calculated hash value being less than the value of the first element in the CPC array: 
store, by the computer, the calculated hash value to a temporary hash value array, position, by the computer, the sliding window in a second position a step length from a first edge of the sliding window (Paragraph 89 discloses file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value), calculate, by the computer, a second hash value using the rolling hash function for data encompassed by the sliding window in the second position, compare, by the computer, the second hash value for the data encompassed by the sliding window to the value of the first element in the CPC array (Paragraph 134 discloses comparing chunk FPs (Finger Print), i.e., hash values of data included in the chunks, and decides whether or not the chunks are duplicated), in response to the second calculated hash value being equal to the value of the first element in the CPC array, define, by the computer, the index of the sliding window as the cutting point for the data block (Paragraph 100 discloses Regions partition a file at equal intervals, so that it is possible to specify a position in the file by using each region. That is, each region functions as a chunk index); and 
in response to defining the index of the sliding window as the cutting point for the data block, position, by the computer, the sliding window the step length from the first edge of the sliding window and repeat, by the computer, the calculating and determining operations sequentially until the sliding window encompasses the end of the string of data, wherein the data blocks are defined by the cutting points (Paragraph 89 discloses  a file is divided into variable length blocks (chunks) according to contents of the file. The file access processor 22 finds a chunk boundary by shifting Window of a fixed length from this head one byte by one byte and calculating a hash value). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) with Nomura (fixed length chunking and variable length chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Nomura Paragraphs 3-28.  

With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 2, because claim 19 is substantially equivalent to claim 2.




Claim(s) 3, 9, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. (US Pub. No. 20170286233) and Nomura (US Pub. No. 20180165345) in further view of Kaczmarczyk et al. (US Pub. No. 20170131934).
The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 3, Dain et al. as modified by Nomura does not disclose sorting the data blocks in descending order.
However, Kaczmarczyk et al. teaches the computer-implemented method of claim 1, comprising: 
deduplicating the data blocks (Paragraph 231 discloses Data deduplication can generally operate at the file or block level); 
sorting the data blocks in descending order (Paragraph 124 teaches the data information 142 in this exemplary embodiment is, for example, reordered (sorted)); 
determining a N number of buckets by dividing a sum of the sizes of the non-deduplicated blocks by the predefined fixed chunk size (Paragraph 408 discloses Data deduplication can generally operate at the file or block level); 
sequentially storing each data block into a unique bucket (Paragraph 408 discloses each bucket keeps the number of blocks seen so far with its utility in this bucket range); and 
in response to each of the N buckets comprising at least one data block, sequentially filling the N buckets starting with the smallest data block, thereby maximizing the capacity of the N buckets (Paragraph 408 discloses Each bucket is assigned disjoint equal sub-range of rewrite utilities, all buckets cover the entire utility range, and each bucket keeps the number of blocks seen so far with its utility in this bucket range). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) and Nomura (fixed length chunking and variable length chunking) with Kaczmarczyk et al. (deduplication).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Kaczmarczyk et al.  Paragraphs 2-26.  
The Dain et al. reference as modified by Nomura teaches all the limitations of claim 8.  With respect to claim 9, Dain et al. as modified by Nomura does not disclose a threshold.
However, Kaczmarczyk et al.  teaches the computer-implemented method of claim 8, wherein the size of the data blocks in a predefined threshold of the predefined fixed chunk size (Paragraph 125 discloses stores (or is storing) a predetermined threshold value or more number of block data). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) and Nomura (fixed length chunking and variable length chunking) with Kaczmarczyk et al. (deduplication).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Kaczmarczyk et al.  Paragraphs 2-26.  

The Dain et al. reference as modified by Nomura teaches all the limitations of claim 3.  With respect to claim 11, Dain et al. as modified by Nomura does not disclose wherein the size of the N number of buckets is substantially similar in size compared to the predefined fixed chunk size.
However, Kaczmarczyk et al.  teaches the computer-implemented method of claim 3, wherein the size of the N number of buckets is substantially similar in size compared to the predefined fixed chunk size (Paragraph 408 discloses each bucket keeps the number of blocks seen so far with its utility in this bucket range). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) and Nomura (fixed length chunking and variable length chunking) with Kaczmarczyk et al. (deduplication).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Kaczmarczyk et al.  Paragraphs 2-26.  

With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3.

With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 3, because claim 20 is substantially equivalent to claim 3.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. (US Pub. No. 20170286233) and Nomura (US Pub. No. 20180165345) in further view of Lu et al. (US Patent No. 9411815).

The Dain et al. reference as modified by Nomura teaches all the limitations of claim 1.  With respect to claim 5, Dain et al. as modified by Nomura does not disclose priority order of elements in the CPC array is updated in response to a calculated hash value being equal to the value of the element in the CPC array.
However, Lu et al. teaches computer-implemented method of claim 1, wherein a priority order of elements in the CPC array is updated in response to a calculated hash value being equal to the value of the element in the CPC array (Column 16 Lines 1-17 disclose chunk index 913 may be updated in view of the organization of the data chunks. The reorganized data chunks may be stored back in the original storage area or another storage area, either within the same or different compression regions, same or different containers, and/or same or different storage units). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Dain et al. (deduplication) and Nomura (fixed length chunking and variable length chunking) with Kaczmarczyk et al. (deduplication).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: deduplication.  This would have facilitated deduplication by recognizing contents and datatype in order to optimize chunk size for data operations.  See Lu et al.  Column 1 Lines 35-64.  
With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 20200265054 is directed to RANKING COLLECTIONS OF DOCUMENT PASSAGES ASSOCIATED WITH AN ENTITY NAME BY RELEVANCE TO A QUERY    Paragraph [0024] Bin control 122 navigates through passages of documents retrieved by entity discovery system 130 from document corpus 114 and organizes multiple bins 124. In the example, bin control 122 organizes each of the entity bins in bins 124 by grouping subsets of passages associated with documents in results of a query into separate collections, with each collection referred to as an individual entity bin, and all the entity bins illustrated as bins 124. In particular, in the example, bin control 122 sorts through one or more documents identified in document corpus 114 for passages, such as paragraph elements, within documents that each contain one or more mentions of name component 108, into entity bins. In the example, bins 124 includes multiple entity bins, each specified for the subset of results for a particular entity, illustrated as entity bin 126 and entity bin 128. In the example, each entity bin in bins 124 represents a tuple consisting of an entity name, a collection of document passages that entity name is mentioned in, and relationships the entity name participates in. For example, a relationship may indicate that the identity reflected in a bin is employed by another entity, such as a company. A relationship might also indicate that the identity was at some point located at a specific place.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                    

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154